DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/16/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Further explanation for listing of reference can be found in MPEP 707.05(e) Data Used in Citing References which recites:

I.    U.S. PATENT DOCUMENTS
If a U.S. patent application publication is cited by the examiner, the publication number, publication date, name of the applicant, class, and subclass should be cited under the section "U.S. Patent Documents" on the form PTO-892. For U.S. patents, the patent number, patent date, name of the patentee, and the relevant classification should also be cited under the same section. In addition, examiners are encouraged to cite the kind codes printed on U.S. patent application publications and patents. See MPEP § 901.04(a) for an explanation of the kind codes. See MPEP § 901.04 for details concerning the various series of U.S. patents and how to cite them. Note that patents of the X-Series (dated prior to July 4, 1836) are not to be cited by number. Some U.S. patents issued in 1861 have two numbers thereon. The larger number should be cited.
Defensive Publications and Statutory Invention Registrations (SIRs) should be cited under the section "U.S. Patent Documents" on the form PTO-892 (see MPEP §§ 711.06(a) and 901.06(a)).
II.    FOREIGN PATENTS AND FOREIGN PUBLISHED APPLICATIONS
In citing foreign patents, the patent number, kind code, citation date, name of the country, name of the patentee, and the relevant classification, if appropriate, must be given. Foreign patents searched in those Technology Centers (TCs) using the International Patent Classification (IPC) will be cited using the appropriate IPC subclass/group/subgroup. On the application’s "Search Notes" FWF form and PTO-892, the IPC subclass/group/subgroup shall be cited in the spaces provided for "Classification."
Where less than the entire disclosure of the reference is relied upon, the sheet and page numbers specifically relied upon and the total number of sheets of drawing and pages of specification must be included (except applicant submitted citations). If the entire disclosure is relied on, the total number of sheets and pages are not required to be included on the PTO-892.
Publications such as German allowed applications and Belgian and Netherlands printed specifications should be similarly handled.
International registrations published by the World Intellectual Property Organization (WIPO) under the Hague Agreement Concerning the International Registration of Industrial Designs (also known as published international design applications) are not assigned a publication number uniquely identifying the published international registration. When citing an international registration, both the International Registration Number (referenced by INID Code 11 in the publication) and the publication date should be included. See the third item under example 5 of subsection IV below.
See MPEP § 901.05(a) for a chart in which foreign language terms indicative of foreign patent and publication dates to be cited are listed.
III.    PUBLICATIONS
Abstracts, abbreviatures, Alien Property Custodian publications, withdrawn U.S. patents, withdrawn U.S. patent application publications, and other non-patent documents should be cited under the section "Non-Patent Documents" on the form PTO-892). See MPEP § 711.06(a) for citation of abstracts, and abbreviatures. See MPEP § 901.06(c) for citation of Alien Property Custodian publications. In citing a publication, sufficient information should be given to determine the identity and facilitate the location of the publication. For books, the data required by 37 CFR 1.104(d)  (MPEP § 707.05) with the specific pages relied on identified together with the Scientific and Technical Information Center (STIC) call number will suffice. The call number appears on the "spine" of the book if the book is thick enough and, in any event, on the back of the title page. Books on interlibrary loan will be marked with the call numbers of the other library, of course. THIS NUMBER SHOULD NOT BE CITED. The same convention should be followed in citing articles from periodicals. The call number should be cited for periodicals owned by the STIC, but not for periodicals borrowed from other libraries. In citing periodicals, information sufficient to identify the article includes the author(s) and title of the article and the title, volume number issue number, date, and pages of the periodical. If the copy relied on is located only in the Technology Center making the action (there may be no call number), the additional information, "Copy in Technology Center — —" should be given.
The following are examples of nonpatent bibliographical citations:
(A) For books:
Winslow. C. E. A. Fresh Air and Ventilation. N.Y., E. P. Dutton, 1926. p. 97-112. TI17653.W5.
(B) For parts of books:
Smith, J. F. "Patent Searching." in: Singer, T.E.R., Information and Communication Practice in Industry (New York, Reinhold, 1958), pp. 157-165. T 175.S5.
(C) For encyclopedia articles:
Calvert, R. "Patents (Patent Law)." in: Encyclopedia of Chemical Technology (1952 ed.), vol. 9, pp. 868-890. Ref. TP9.E68.
(D) For sections of handbooks:
Machinery’s Handbook, 16th ed. New York, International Press, 1959. pp. 1526-1527. TJ151.M3 1959.
(E) For periodical articles:
Noyes, W. A. A Climate for Basic Chemical Research
Chemical & Engineering News, Vol. 38, no. 42 (Oct. 17, 1960), pp. 91-95. TP1.I418.
The following are examples of how withdrawn U.S. patents and withdrawn U.S. patent application publications should be cited:
(A) Withdrawn U.S. patents:
US 6,999,999, 10/2002, Brown et al., 403/155 (withdrawn).
(B) Withdrawn U.S. patents application publications:
US 2002/0009999 A1, 7/2002, Jones et al., 403/155 (withdrawn).
Titles of books and periodicals SHOULD NOT be abbreviated because an abbreviation such as P.S.E.B.M. will not be sufficient to identify the publication. References are to be cited so that anyone reading a patent may identify and retrieve the publications cited. Bibliographic information provided must be at least enough to identify the publication. author, title and date. For books, minimal information includes the author, title, and date. For periodicals, at least the title of the periodical, the volume number, date, and pages should be given. These minimal citations may be made ONLY IF the complete bibliographic details are unknown or unavailable.
Where a nonpatent literature reference with a document identification number is cited, the identification number and the class and subclass should be included on form PTO-892. For example, the citation should be as follows: (S00840001) Winslow, C.E.A. Fresh Air and Ventilation N.Y., E.P. Dutton, 1926, p. 97-112, TH 7653, W5, 315/22.
If the original publication is located outside the Office, the examiner should immediately make or order a photocopy of at least the portion relied upon and indicate the class and subclass in which it will be filed, if any.
IV.    ELECTRONIC DOCUMENTS
An electronic document is one that can be retrieved from an online source (e.g., the Internet, online database, etc.) or sources found on electronic storage media (e.g., CD-ROM, magnetic disk or tape, etc.). Many references in paper format may also be retrieved as electronic documents. Other references are retrievable only from electronic sources.
The U.S. Patent and Trademark Office follows the format recommended by World Intellectual Property Organization (WIPO) Standard ST.14, "Recommendation for the Inclusion of References Cited in Patent Documents." The format for the citation of an electronic document is as similar as possible to the format used for paper documents of the same type, but with the addition of the following information in the locations indicated, where appropriate:
(A) the type of electronic medium provided in square brackets [ ] after the title of the publication or the designation of the host document, e.g., [online], [CD-ROM], [disk], [magnetic tape]. If desired, the type of publication (e.g., monograph, serial, database, electronic mail, computer program, bulletin board) may also be specified in the type of medium designator;
(B) the date when the document was retrieved from the electronic media in square brackets following after the date of publication, e.g., [retrieved on March 4, 1998], [retrieved on 1998-03-04]. The four-digit year must always be given.
(C) identification of the source of the document using the words "Retrieved from" and its address where applicable. This item will precede the citation of the relevant passages.
(D) reference to the unique Digital Object Identifier (DOI) number, or other unique identification number, if known.
(E) if considered necessary, the standard identifier and number assigned to the item, e.g., ISBN 2-7654-0537-9, ISSN 1045-1064. It should be noted that these numbers may differ for the same title in the printed and electronic versions.
(F) where multiple renderings of the same document are published (e.g., PDF and HTML), an indication of the format (e.g., paper, PDF) and the location of the cited document.
(G) use paragraph numbers, sentence numbers and line numbers (if available) to describe the specific location of the cited material within an electronic document.
(H) claim numbers, figure numbers, chemical formula numbers, mathematical formula numbers, table heading numbers, gene sequence numbers, and computer program listing numbers if available.
(I) specific headings within the document structure such as Best Mode of Performing the Invention or Industrial Applicability can be indicated if page, paragraph, and line numbers are not available in a cited patent document in electronic format.
(J) specific passages of the text can be indicated if the format of the document includes pagination or an equivalent internal referencing system, or by the first and last words of the passage cited.
Office copies of an electronic document must be retained if the same document may not be available for retrieval in the future. This is especially important for sources such as the Internet and online databases.
Where an Internet source, such as a social media source, does not provide an ability to download the information as an electronic document, screen shots should be captured of the information, and an explanation provided as to what can be found in the screen shots.
If an electronic document is also available in paper form it does not need to be identified as an electronic document, unless it is considered desirable or useful to do so.
Examples 1-4: Documents retrieved from online databases outside the Internet
Example 1:
SU 1511467 A (BRYAN MECH) 1989-09-30 (abstract) World Patents Index [database online]. Derwent Publications, Ltd. [retrieved on 1998-02-24]. Retrieved from: Questel. DW9016, Accession No. 90-121923.
Example 2:
DONG, XR. ‘Analysis of patients of multiple injuries with AIS-ISS and its clinical significance in the evaluation of the emergency managements’, Chung Hua Wai Ko Tsa Chih, May 1993, Vol. 31, No. 5, pages 301-302. (abstract) Medline [online]: United States National Library of Medicine [retrieved on 24 February 1998]. Retrieved from: Dialog . Medline Accession no. 94155687, Dialog Accession No. 07736604.
Example 3:
JENSEN, BP. ‘Multilayer printed circuits: production and application II’. Electronik, June-July 1976, No. 6-7, pages 8, 10,12,14,16. (abstract) INSPEC [online]. London, U.K.: Institute of Electrical Engineers [retrieved on 1998-02-24]. Retrieved from: STN International, USA. Accession No. 76:956632.
Example 4:
JP 3002404 (Tamura Toru) 1991-03-13 (abstract). [online] [retrieved on 1998-09-02]. Retrieved from: EPOQUE PAJ Database.
Examples 5-18: Documents retrieved from the Internet
Example 5:
(Electronic patent document – not page based)
WO 2004/091307 A2 (ADVANCED BIONUTRITON CORP) 2004-10-28, paragraphs [0068], [0069]; examples 2, 6.
GB 2,432,062 A (GE INSPECTION TECHNOLOGY LP) 2007.05.09, Detailed Description, third paragraph beginning ‘Referring to Figure 2’.
Published International Registration Number DM/096222 (SAUL PARISIIS), published on June 9, 2017. Retrieved from the Global Design Database (www.wipo.int/ designdb/en/index.jsp ).
Example 6:
(Electronically registered Intellectual Property – other than patent documents)
HU D9900111 Industrial Design Application, (HADJDUTEJ TEJIPARI RT, DEBRECEN) 2007-07-19, [database online], [retrieved on 1999-10-26] Retrieved from the Industrial Design Database of the Hungarian Patent Office using Internet <URL: http://elajstrom.hpo.hu/?lang=EN>
Example 7:
(Entire Work – Book or Report)
WALLACE, S, and BAGHERZADEH, N. Multiple Branch and Block Prediction. Third International Symposium on High-Performance Computer Architecture [online], February 1997 [retrieved on 2007-07-18]. Retrieved from the Internet:< URL: http: // ieeexplore .ieee.org/xpl/ freeabs_all.jsp?tp=&arnumber= 569645&isnumber=12370> <DOI:10.1109/HPCA.1977.569645>. >.
Example 8:
(Part of Work – chapter or equivalent designation)
National Research Council, Board on Agriculture, Committee on Animal Nutrition, Subcommittee on Beef Cattle Nutrition. Nutrient Requirements of Beef Cattle [online]. 7th revised edition. Washington, DC: National Academy Press, 1996 [retrieved on 2007-07-19]. Retrieved from the Internet:< URL: http://books.nap.edu/openbook.php ?record_id=9791&page=24> Chapter 3, page 24, table 3-1, ISBN-10: 0-309-06934-3.
Example 9:
(Electronic Serial – articles or other contributions)
AJTAI, Miklos,. Generating Hard Instances of Lattice Problems. Electronic Colloquium on Computational Complexity, Report TR96-007 [serialonline], [retrieved on 1996-01-30]. Retrieved from the Internet <URL: http ://eccc. hpi-web.de/pub/eccc/reports/1996/TR96-007/index.html>
Example 10:
OWEN, RW et al. Olive-oil consumption and health: the possible role of antioxidants. Lancet Oncology, Vol 1, No. 2, 1 October 2000, pp. 107-112 [online], [retrieved on 2007-07-18]. Retrieved from the Internet <URL: http://www.ingentaconnect.com/ content/els/14702045/2000/00000001/00000002/art0001> <DOI: 10.1016/S1470-2045(00)00015-2>
Example 11:
(Electronic bulletin boards, message systems, discussion lists, and forums – Entire System)
BIOMET-L (A forum for the Bureau of Biometrics of New York) [online]. Albany (NY): Bureau of Biometrics, New York State Health Department, July, 1990 [retrieved 1998-02-24]. Retrieved from the Internet: <listserv@health.state.ny.us>, message: subscribe BIOMET-L your real name.
Example 12:
(Electronic bulletin boards, message systems, discussion lists, and forums – Contributions)
PARKER, Elliott. ‘Re: citing electronic journals’. In PACS-L (Public Access Computer Systems Forum) [online]. Houston (TX): University of Houston Libraries, November 24, 1989; 13:29:35 CST [retrieved on 1998-02-24]. Retrieved from the Internet: <URL:telnet://bruser@a.cni.org>.
Example 13:
(Electronic mail)
‘Plumb design of a visual thesaurus’. The Scout Report [online]. 1998, vol. 5 no. 3 [retrieved on 1998-05-18]. Retrieved from Internet electronic mail: <listserv@cs.wisc.edu>, subscribe message: info scout-report. Retrieved from the Internet: <URL: http://scout.wisc.edu/Reports/ScoutReport/1998/scout-980515.html#13> ISSN: 1092-3861\cf15.
Example 14:
(Product Manual/Catalogue or other information obtained from a website)
Corebuilder 3500 Layer 3 High-function Switch. Datasheet [online]. 3Com Corporation, 1997 [retrieved on 1998-02-24]. Retrieved from the Internet: <URL: www.3com.com/products/dsheets/400347.html>.
Examples 15 and 16: Documents retrieved from CD-ROM products
Example 15:
JP 0800085 A (TORAY IND INC), (abstract), 1996-05-31. In: Patent Abstracts of Japan [CD-ROM].
Example 16:
HAYASHIDA, O et al.: Specific molecular recognition by chiral cage-type cyclophanes having leucine, valine, and alanine residues. : Tetrahedron 1955, Vol. 51 (31), p. 8423-36. In: Chemical Abstracts [CD-ROM]. CAS Abstract
Examples 17 and 18: Social Media
Example 17:
(Twitter)
Twitter post entitled "There’s more than one way to enjoy waffles." 1 page, posted Aug. 24, 2017 by user "@uspto". Retrieved from Internet: <https://twitter.com/uspto/status/900721931477032964>.
Example 18:
(YouTube)
Screen captures from YouTube video clip entitled "Widget Video Demonstration," 6 pages, uploaded on March 17, 2014 by user "jdoe1". Retrieved from Internet: <http://www.youtube.com/widgetdemo>.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9, 31, 32 and 66-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0326502, Gallagher in view of US 3814156, Bachmann et al and US 2013/0033035, Gallagher et al.
	In regards to claim 9, in Figures 11A-D and [0051], Gallagher discloses mechanical connector provided with a thread on substantially matching frustoconical surfaces of a box (160) and a pin (180), said substantially matching frustoconical surfaces of said box and said pin extending essentially between two sets of nipple seals, whereas one said set of said nipple seals is located near an end of said box and another said set of said nipple seals is located near an end of said pin and whereas each said set of said nipple seals incorporates axially engaging, substantially cylindrical surfaces with an outside surface and an inside surface of a male substantially cylindrical segment interacting radially through a mechanism of a hoop stress with substantially matching surfaces of a substantially cylindrical cavity; said mechanical connector having fluid ports (see Figure 11A below). Gallagher ‘502 does not disclose a pressured assembly/disassembly fluid. Gallagher et al ‘035 teach a pressured assembly/disassembly fluid to exert radial loading on the overlapping surfaces, expanding the box and/or contracting the pin to create a clearance between the projections and the grooves so as to permit engagement and disengagement [0043]. It would have been obvious to one having ordinary skill in the art at the time of filing to provide a pressured assembly/disassembly fluid to exert radial loading on the overlapping surfaces, expanding the box and/or contracting the pin to create a clearance between the projections and the grooves so as to permit engagement and disengagement, as taught by Gallagher et al ‘035.

[AltContent: textbox (Fluid ports)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    889
    313
    media_image2.png
    Greyscale


Gallagher ‘502 does not disclose an assembly/disassembly fluid remaining essentially solid. Bachmann teaches an assembly/disassembly fluid (col. 3, line 47 through col. 4, line 17; and col. 5, lines 13-53) “to provide coatings for sealing and bonding threaded assemblies, but which are of much greater utility and acceptability because of major advances” (col. 2, lines 16-19). It would have been obvious to one having ordinary skill in the art at the time of filing to provide an assembly/disassembly fluid remaining essentially solid to provide coatings for sealing and bonding threaded assemblies, but which are of much greater utility and acceptability because of major advances, as taught by Bachmann et al.
In regards to claim 31, Gallagher in view of Bachmann et al and Gallagher et al disclose the assembly/disassembly fluid is metallic.
	In regards to claim 32, Gallagher in view of Bachmann et al and Gallagher et al disclose the assembly/disassembly fluid is non-metallic.
In regards to claim 66, Gallagher in view of Bachmann et al and Gallagher et al disclose at least one of said box or said pin utilizes friction welding (product-by-process). 
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	In regards to claim 67, Gallagher in view of Bachmann et al and Gallagher et al disclose at least one of said box or said pin is manufactured involving injection molding (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	In regards to claim 68, Gallagher in view of Bachmann et al and Gallagher et al disclose at least one of said box or said pin is manufactured involving 3D printing (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	In regards to claim 69, Gallagher in view of Bachmann et al and Gallagher et al disclose at least one of said box or said pin utilizes traditional welding fabrication (product-by-process).
Note, a comparison of the recited process with the prior art process does NOT serve to resolve the issue concerning patentability of the product. In re Fressman, 489 F2d 742, 180 U.S.P.Q. 324 (CCPA 1974). Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 U.S.P.Q. 161 (CCPA 1964). In an exparte case, product-by-process claims art not construed as being limited by the product formed by the specific process recited. In re Hirao et al., 535 F2d 67, 190 U.S.P.Q. 15, see footnote 3 (CCPA 1976).
	In regards to claim 70, Gallagher in view of Bachmann et al and Gallagher et al disclose the claimed invention except for at least one of said box or said pin being made of at least one of: - a high strength steel, - or a corrosion resistant alloy, - or a titanium alloy, - or an aluminum alloy, - or a magnesium alloy, - or a nickel based alloy, - or a non-metallic material including a plastic material, - or at least one of said box or said pin utilizes at least one of a lining or a cladding or a weld overlay. It would have been obvious to one having ordinary skill in the art at the time of filing to fabricate at least one of said box or said pin being made of at least one of: - a high strength steel, - or a corrosion resistant alloy, - or a titanium alloy, - or an aluminum alloy, - or a magnesium alloy, - or a nickel based alloy, - or a non-metallic material including a plastic material, - or at least one of said box or said pin utilizes at least one of a lining or a cladding or a weld overlay, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regards to claim 71, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the solid seal has essentially a lower material strength than a material strength of a material of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 72, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the solid seal remains essentially ductile under a dynamic loading essentially at least in a part of an essential design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 73, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the solid seal can essentially deform plastically under a changing load essentially in at least a part of an essential design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 74, Gallagher in view of Bachmann et al and Gallagher et al disclose a recrystallization temperature of a material of the solid seal falls essentially below at least a part of an essential design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 75, Gallagher in view of Bachmann et al and Gallagher et al disclose a phase change due to different phase equilibriums with a changing temperature, including an eutectoidal transition, of a material of the solid seal falls essentially below at least a part of an essential design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 76, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the solid seal remains essentially ductile under a dynamic loading essentially in a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 77, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the solid seal can essentially deform plastically under a changing load essentially in a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 78, Gallagher in view of Bachmann et al and Gallagher et al disclose a recrystallization temperature of a material of the solid seal falls essentially below a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 79, Gallagher in view of Bachmann et al and Gallagher et al disclose a phase change due to different phase equilibriums with a changing temperature, including an eutectoidal transition, of a material of the solid seal falls essentially below a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
In regards to claim 80, Gallagher in view of Bachmann et al and Gallagher et al disclose a material of the solid seal is allowed to essentially melt and essentially re-solidify essentially in a design temperature range of said mechanical connector (inherent characteristic of resins, or tar-like non-metals, or liquid metals and metal alloys solidifying).
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679